                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

NEAL MORRIS                                                   CIVIL ACTION

V.                                                            NO. 18-2624

CITY OF NEW ORLEANS                                           SECTION "F"

                            ORDER AND REASONS

     Before the Court are two motions: (1) the defendant’s Rule

12(b)(6) motion to dismiss; and (2) the plaintiff’s motion to

strike the defendant’s supplemental memorandum in support of its

motion to dismiss.       For the reasons that follow, the plaintiff’s

motion to strike is GRANTED, and the defendant’s motion to dismiss

is GRANTED in part, as to the plaintiff’s “class of one” Equal

Protection claim under the Fourteenth Amendment, and DENIED in

part,   as    to   the   plaintiff’s       pled   claim     that   the   City’s

Comprehensive      Zoning   Ordinance,       §    21.6.V,    constitutes     an

unconstitutional content-based regulation and prior restraint of

speech in violation of the First Amendment.

                                Background

     This civil rights lawsuit challenges the constitutionality of

the City’s murals-permit scheme, which regulates the installation

of artwork on all private property throughout the City of New

Orleans.

     Neal Morris lives in Orleans Parish, where he owns residential

and commercial properties.        In late 2017, seeking information


                                       1
concerning the City’s murals permit process and the criteria used

to determine approval, Morris visited New Orleans City Hall.              No

City employee gave him the information he requested. Nevertheless,

on November 4, 2017, Morris commissioned a local artist to paint

a mural on a commercial property he owns at 3521 South Liberty

Street. The mural quotes a comment made by President Donald Trump,

recorded in a 2005 “Access Hollywood” segment; the mural replaces

with pictograms two vulgar words used by Trump.

       Just a few days after the mural was painted, a local news

outlet publicized a story about the mural and noted that murals

“are   typically   regulated   by   the    Historic      District   Landmarks

Commission and the City Council.”         The same day the news story was

published, on November 8, 2017, the City of New Orleans Department

of Safety and Permits sent Morris a letter advising him that the

mural violated a zoning ordinance.         Specifically, Jennifer Cecil,

the purported director of the City’s “One Stop for Permits and

Licenses,” wrote that an inspection of the property on November 8

revealed a violation of Section 12.2.4(8) of the Comprehensive

Zoning   Ordinance,   which,   according      to   the    letter,    concerns

“Prohibited Signs—Historic District.”           Ms. Cecil described the

violation:

           The mural on the building on this property is
           not allowed in that the property is zoned
           residentially   and  murals   shall  not   be
           permitted in any residentially zoned historic
           district.

                                    2
Morris was told to remove the mural, and warned that his failure

to do so by November 22, 2017

            will cause the Department of Safety and
            Permits to initiate appropriate legal action
            to secure compliance. The penalty for failure
            to comply is a maximum fine or jail for each
            and every day the violation continues plus
            court cost as prescribed by law.

Ms. Cecil said Morris should contact her once the mural was removed

so that she could re-inspect the property.

       Morris discovered several inaccuracies in the November 8

letter: Section 12.2.4(8) does not exist; there is no section

titled “Prohibited Signs—Historic District” in the CZO; nor does

the CZO contain a blanket prohibition on murals in residentially

zoned historic districts.       On November 17, 2017, Morris wrote to

the City requesting clarification in light of his discovery of the

inaccuracies in Ms. Cecil’s letter. 1       The City did not respond.

       Fearing prosecution, Morris sued the City on March 13, 2018,

alleging    that   the   “murals-permit   scheme   (Comprehensive   Zoning



1   At the conclusion of his letter to the City, Morris wrote:

            Can you tell me whether my artwork is a mural
            or a sign under the CZO, and can you explain
            how this determination is made?

            Again, I am attempting to comply with the
            City’s zoning regulations, but I cannot tell
            from the letter I received what the alleged
            zoning violation is. I would appreciate your
            clarification.


                                     3
Ordinance § 216.V et seq. and Municipal Code § 134-78A et seq.)”

violate his First and Fourteenth Amendment rights. 2           His complaint

alleges that: (1) the City’s requirement that property owners

obtain    advance     government    approval   before   receiving        a    mural

permit,   or   face    criminal     punishment,    subjects   him   and       other

property owners to an unconstitutional prior restraint on speech

where approval or denial of a permit is left to the unfettered

discretion of City officials; (2) the City’s murals-permit process

is   an   unconstitutional,        content-based    restriction     on       speech

insofar as an applicant must pay a $500 fee and must submit a

drawing, which will be subject to the City’s “acceptability” review

before a mural is approved; 3 (3) the City’s murals-permit process

violates Morris’ and other property owners’ due process rights by

subjecting their artistic expression to prior review, indefinite

in duration, by unspecified officials using vague, overbroad, or

nonexistent standards; 4 and (4) the City engages in selective


2 Section 216.V of the New Orleans Comprehensive Zoning Ordinance
does not exist. Morris intended to refer to Section 21.6.V, which
is entitled “Murals.”
3  Morris complains that “signs” are subject to a distinct
regulatory scheme, and that some signs are exempt from the permit
requirements, whereas no murals are exempt from the permit
requirement.
4 According to the allegations of the complaint, the Municipal Code

and CZO provide that mural applications are reviewed by at least
three City departments: the City Planning Commission, the Design
Advisory Committee, and the Board of Murals Review, with ultimate
approval left to the City Council.      Although the Code and CZO
reference a “Board of Murals Review,” its authority, guidelines,
procedures, membership, and governance are not defined.       It is
                                        4
enforcement of its mural regulations in violation of the Equal

Protection Clause. 5   Morris’ complaint requests:

  •   A preliminary (and ultimately permanent) injunction barring

      the   City   from   enforcing       the   murals-permit   scheme,

      Comprehensive Zoning Ordinance §21.6.V et seq. and Municipal

      Code § 134-78A et seq.

  •   A declaratory judgment that the City’s actions, policies, and

      procedures   embodied    in   the    murals-permit   scheme   are

      unconstitutional violations of the plaintiff’s rights under

      the First Amendment, as well as the Due Process and Equal

      Protection Clauses of the Fourteenth Amendment of the United

      States Constitution.

  •   Reasonable attorney’s fees, expenses, and costs under 42

      U.S.C. § 1988.

      About two months after Morris filed suit, on May 24, 2018,

the New Orleans City Council enacted M.C.S., Ordinance No. 27783,

which removed Sections 134-78A and 134-78B from the Municipal Code.

As a result, the City’s murals-permitting scheme is now found only


alleged that there are no standards or timeline specified for any
of these departments or for the process itself. An opaque process
with no defined standards, officials, timeline, or purpose, Morris
alleges, renders him without notice of the substantive violations
and procedural regulations that he breached and is breaching and
for which he faces criminal sanctions.
5 For example, Morris singles out a mural by artist Yoko Ono, which

was painted on November 15, 2017 on the Ogden Museum, without a
permit and without being cited for a zoning violation for the
mural.
                                    5
at CZO Section 21.6.V. 6       In addition, the City agreed that it would

not enforce its murals-permitting scheme against Mr. Morris for

existing murals on his property, or any additional murals painted

on any of his properties, during the pendency of this lawsuit.               In

light of the City’s non-enforcement pledge, this Court, in its

Order and Reasons dated May 31, 2018, denied as moot Mr. Morris’

motion for preliminary injunctive relief.

     Then,    on   June   6,    2018,   the   City   moved   to   dismiss   the

plaintiff’s claims under Rule 12(b)(6) on the grounds that its

murals-permitting scheme, now located only at CZO Section 21.6.V,

is facially constitutional as a valid time, place, and manner

restriction,    and   that     the   plaintiff’s     due   process   and   equal

protection claims are without merit.           Morris filed an opposition

to the motion to dismiss on June 19, 2018, and the City was granted

leave to file a reply on June 27, 2018.

     About a month later, on August 2, 2018, the City was granted

leave to file a supplemental memorandum in support of its motion

to dismiss.    In this paper, the City informs the Court that Morris

“appears” to have violated his agreement with the City. 7                     In


6 Because the City has repealed Sections 134-78A and 134-78B of
the Municipal Code, the Court does not consider Morris’ challenges
respecting these provisions, including his allegations concerning
the “murals review board.” See McCorvey v. Hill, 385 F.3d 846,
849 (5th Cir. 2004) (“Suits regarding the constitutionality of
statutes become moot once the statute is repealed.”).
7 The City notes that, in a good faith attempt to resolve this

case, the parties stipulated that the City would not take
                                        6
response,    Morris    moved     to   strike         the    City’s     supplemental

memorandum    under    Federal    Rule       of    Civil     Procedure       12(f)(2),

contending that this pleading was untimely filed, is legally

irrelevant to the pending motion, and was submitted solely to

prejudice him.

                                      I.

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for failure to state

a claim upon which relief can be granted.                Such a motion is rarely

granted because it is viewed with disfavor.                  See Lowrey v. Tex. A

& M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997) (quoting Kaiser

Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d

1045, 1050 (5th Cir. 1982)).

     Under Rule 8(a)(2) of the Federal Rules of Civil Procedure,

a pleading must contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.”                        Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009)(citing Fed. R. Civ. P. 8).

"[T]he   pleading     standard   Rule        8    announces    does    not     require

'detailed    factual   allegations,'         but    it     demands    more    than   an



enforcement action against the plaintiff’s murals and that the
plaintiff would give the City notice prior to erecting any new
mural. The City further submits that Morris has erected numerous
murals throughout the City without giving prior notice and that
many of these murals are in violation of the CZO and the Historic
District Landmark Commission’s Guidelines.     Finally, the City
relates that the plaintiff has formed the “Nola Mural Project” in
an effort to “defy New Orleans ordinances.”
                                         7
unadorned, the-defendant-unlawfully-harmed-me accusation." Id. at

678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

     In considering a Rule 12(b)(6) motion, the Court “accept[s]

all well-pleaded facts as true and view[s] all facts in the light

most favorable to the plaintiff.”           See Thompson v. City of Waco,

Texas, 764 F.3d 500, 502 (5th Cir. 2014) (citing Doe ex rel. Magee

v. Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th

Cir. 2012)(en banc)).       But, in deciding whether dismissal is

warranted, the Court will not accept conclusory allegations in the

complaint as true.   Id. at 502-03 (citing Iqbal, 556 U.S. at 678).

     To survive dismissal, “‘a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that

is plausible on its face.’” Gonzalez v. Kay, 577 F.3d 600, 603

(5th Cir. 2009)(quoting Iqbal, 556 U.S. at 678)(internal quotation

marks omitted). “Factual allegations must be enough to raise a

right to relief above the speculative level, on the assumption

that all the allegations in the complaint are true (even if

doubtful in fact).”       Twombly, 550 U.S. at 555 (citations and

footnote omitted).       “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable   inference    that   the       defendant   is   liable   for   the

misconduct alleged.”      Iqbal, 556 U.S. at 678 (“The plausibility

standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted

                                       8
unlawfully.”).    This is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.”   Id. at 679.       “Where a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of

the line between possibility and plausibility of entitlement to

relief.” Id. at 678 (internal quotations omitted) (citing Twombly,

550 U.S. at 557).        “[A] plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’”, thus, “requires more

than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”             Twombly, 550 U.S. at

555 (alteration in original) (citation omitted).

                                    II.

     As a threshold matter, the Court addresses Morris’ motion to

strike the City’s supplemental memorandum in support of its motion

to   dismiss.     This      challenged      pleading    contains     extraneous

allegations     regarding     Morris’       purported    violation     of   his

“agreement” with the City.        In particular, the City informs the

Court that Morris agreed to give the City notice prior to erecting

any new mural and that he has erected additional murals without

providing such notice.         The City also relates that Morris has

formed the “Nola Mural Project” in an effort to “defy New Orleans

ordinances.” While such conduct might seem to some as contemptuous

and immature, the Court may only rely on factual allegations

contained within the plaintiff’s complaint when deciding a Rule

                                        9
12(b)(6)   motion     to    dismiss,    so    it   may   not    consider     this

submission. 8   Accordingly, the plaintiff’s motion to strike the

City’s supplemental memorandum is granted.

                                       III.

     The Court next considers whether the plaintiff has standing

to prosecute this lawsuit.         In its motion to dismiss, the City

contends that the plaintiff lacks standing because he has failed

to establish that he has suffered an injury-in-fact.                     The City

submits that the plaintiff has paid no “fees,” did not even apply

for a permit, and will not have to take down his murals or pay a

fine for failing to do so, in light of the City’s pledge to stay

enforcement against his murals during the pendency of this lawsuit.

     “Article   III    of   the   Constitution     limits      federal    courts'

jurisdiction to certain 'Cases' and 'Controversies.'”               Clapper v.

Amnesty Int'l USA, 568 U.S. 398, 408 (2013) (“The law of Article

III standing, which is built on separation-of-powers principles,

serves to prevent the judicial process from being used to usurp

the powers of the political branches.”).            Three elements comprise

the “irreducible constitutional minimum” for standing:


8 On a 12(b)(6) motion to dismiss, the Court may only rely on “the
complaint, its proper attachments, ‘documents incorporated into
the complaint by reference, and matters of which a court may take
judicial notice.’” Randall D. Wolcott, M.D., P.A. v. Sebelius, 635
F.3d 757, 763 (5th Cir. 2011) (quoting Dorsey v. Portfolio
Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008)).      The Court
takes judicial notice of the conduct of all parties to this
litigation.
                                        10
       A plaintiff must show (1) it has suffered an “injury in
       fact” that is (a) concrete and particularized and (b)
       actual or imminent, not conjectural or hypothetical; (2)
       the injury is fairly traceable to the challenged action
       of the defendant; and (3) it is likely, as opposed to
       merely speculative, that the injury will be redressed by
       a favorable decision.

Friends of the Earth, Inc. v. Laidlaw Env’l Services (TOC), Inc.,

528 U.S. 167, 185 (2000)(citing Lujan v. Defenders of Wildlife,

504 U.S. 555, 560-61 (1992)).

       Morris alleges that by installing a mural on his property, he

engaged in activity that is protected by the First Amendment, and

the City sought to curtail that activity.              He further alleges that

he    seeks   to     continue   expressing    his     rights   under   the   First

Amendment by installing additional murals.                 Accordingly, Morris

seeks an injunction against the enforcement of the City’s ordinance

requiring a permit for his murals, a declaratory judgment that

this scheme is unconstitutional, and reasonable attorneys’ fees,

expenses,      and    costs.     Because     Morris    seeks   to   redress     the

threatened enforcement of an allegedly unconstitutional law, he

clearly has standing. 9         The City’s pledge to stay enforcement of

the   permit    scheme    against   the     plaintiff’s    murals      during   the




9 See Susan B. Anthony List v. Driehaus, 573 U.S. _____, 8 (2014)
(“One recurring issue in our cases is determining when the
threatened enforcement of a law creates an Article III injury . .
. . We have permitted preenforcement review under circumstances
that render the threatened enforcement sufficiently imminent.”).
                                       11
pendency      of   this     lawsuit    only    rendered    moot     his   request   for

preliminary injunctive relief. 10

                                          IV.

       Morris      complains     that     the    City’s     murals-permit      scheme

violates the First Amendment as (1) a content-based regulation of

speech and (2) a prior restraint on speech.

                                           A.

       The First Amendment, applicable to the states through the

Fourteenth Amendment, instructs that a state “shall make no law .

. . abridging the freedom of speech[.]”                    U.S. Const. amend. I;

XIV.    Murals are artwork, which has long been held to be expression

protected by the First Amendment.                Hurley v. Irish-American Gay,

Lesbian and Bisexual Group of Boston, 515 U.S. 557, 569, 574

(1995)(noting        that    “the     Constitution     looks   beyond     written    or

spoken words as mediums of expression,” and that “the . . .

painting      of   Jackson     Pollock,       music   of   Arnold    Schoenberg,    or

Jabberwocky verse of Lewis Carroll [are] unquestionably shielded”

by the First Amendment); White v. City of Sparks, 500 F.3d 953,

956    (9th   Cir.    2007)(holding       that    plaintiff’s       “self-expression

through painting constitutes expression protected by the First



10  See City of Mesquite v. Aladdin’s Castle, 455 U.S. 283, 289
(1982) (“[A] defendant’s voluntary cessation of a challenged
practice does not deprive a federal court of its power to determine
the legality of the practice.”).

                                           12
Amendment”); ETW Corp. v. Jireh Pub., Inc., 332 F.3d 915, 924 (6th

Cir. 2003)(“The protection of the First Amendment is not limited

to    written   or   spoken   words,    but     includes    other       mediums   of

expression,     including     music,     pictures,       films,     photographs,

paintings, drawings, engravings, prints, and sculptures.”); Bery

v. City of New York, 97 F.3d 689, 695 (2d Cir. 1995)(“Visual art

is as wide ranging in its depiction of                   ideas, concepts and

emotions as any book, treatise, pamphlet or other writing, and is

similarly entitled to full First Amendment protection.”).

                                        B.

       To evaluate the constitutionality of a municipal ordinance

that regulates a form of expression, a court must first determine

whether the regulation is content-based or content-neutral and

then apply the appropriate level of scrutiny.              See Reed v. Town of

Gilbert, Ariz., 135 S. Ct. 2218, 2226 (2015).              “Content-based laws

– those that target speech based on its communicative content –

are presumptively unconstitutional and may be justified only if

the government proves that they are narrowly tailored to serve

compelling state interests.”            Id.      (citations omitted).             The

Supreme    Court     has   emphasized    that    there     are    two    different

categories of content-based regulations.            See id. at 2227.        First,

a regulation of speech is “content based” where the law “‘on its

face’ draws distinctions based on the message the speaker conveys.”

Id.    (citations omitted).      A facial distinction based on message

                                        13
may be obvious, “defining regulated speech by particular subject

matter,” or subtle, “defining regulated speech by its function or

purpose.”     Id.     In either case, the regulation “is subject to

strict scrutiny regardless of the government’s benign motive or

content-neutral justification.”              Id. at 2228. 11         Alternatively, a

content-based       regulation      exists      where    a    statute      is   facially

neutral but “cannot be ‘justified without reference to the content

of the regulated speech,’ or [was] adopted by the government

‘because of disagreement with the message [the speech] conveys.’”

Id. at 2227 (quoting Ward v. Rock Against Racism, 491 U.S. 781,

791 (1989)).     Accordingly, “strict scrutiny applies either when a

law   is   content    based    on    its     face   or       when    the   purpose   and

justification for the law are content based.”                       Id. at 2228.

      On the other hand, a content-neutral regulation of speech is

subject to what the high court calls the time, place, and manner

test.      See   Ward,   491     U.S.      at   791.         Such     regulations     are

constitutional provided “that they are narrowly tailored to serve

a significant governmental interest, and that they leave open ample

alternative channels for communication of the information.”                          Id.




11“‘The vice of content-based legislation . . . is not that it is
always used for invidious, thought-control purposes, but that it
lends itself to use for those purposes.’”    Id. at 1229(quoting
Hill v. Colorado, 530 U.S. 703, 743 (Scalia, J., dissenting)).

                                           14
     Morris     alleges    that    the    murals-permit         scheme   is    an

unconstitutional content-based regulation of speech in two ways:

(1) “murals” are regulated differently from “signs” based on their

content; and (2) murals are subjected to “acceptability” review

based on their content.

     Morris     first   alleges   that    §   21.6.V   is   a    content-based

regulation because it subjects murals to a regulatory framework

based on their content. 12     The plaintiff also alleges that § 21.6.V

is   an   unconstitutional     content-based      regulation       because    it

subjects murals to “acceptability” review based on their content

and gives City officials unfettered discretion to approve or

disapprove a permit.       To support this allegation, the plaintiff

points to CZO § 21.6.V.2(b), which requires an applicant to submit

a “general drawing and written description of the type of mural”

along with his permit application.

     In   its   motion    to   dismiss,   the   City   contends      that     the

plaintiff’s complaint “intentionally left out” part of the drawing

submittal requirement.         Section 21.6.V.2(b) provides in full:

“General drawing and written description of the type of mural

(painted, mosaic, etc).”          The City declares that it is simply

attempting to determine the type of mural insofar as the medium


12 The plaintiff notes that “murals” are regulated pursuant to §
21.6.V of the CZO, while “signs” are regulated under Article 24 of
the CZO. Because murals are artwork, and a form of expression,
the Court does not reach the distinction between murals and signs.
                                     15
used and that the contents of a mural are not reviewed.      It further

submits that the standards of approval do not even contemplate the

contents of a mural, but rather, seek to ensure that the historic

fabric of the City remains intact and that the health, safety, and

welfare of the public are maintained. 13

     The Court turns to the provisions of the CZO regarding murals

to determine whether their plain language allows for content

review.    Section 21.6.V.1(a), entitled “Application,” provides:

            No person, firm, or corporation may commence
            a mural installation on a site without
            development plan and design review approval by
            the Executive Director of the City Planning
            Commission and the Design Advisory Committee
            in accordance with Section 4.5.     A separate
            application is required for each mural on a
            site.

     According to § 21.6.V.1(a), the process for approving murals

permits is located in § 4.5, entitled “Development Plan and Design

Review.”    Two subsections of § 4.5 – namely, those discussing its

purpose and approval standards – are relevant in determining

whether the content of murals is considered in the review process.

First, § 4.5A sets forth the “purpose” of the development plan and

design review process as follows:

            The development plan and design review process
            is intended to promote orderly development and
            redevelopment in the City and to assure that
            such development or redevelopment occurs in a

13The City’s response seems to be an effort to say the “narrowly
tailored” issue has been addressed.
                                 16
          manner that is harmonious with surrounding
          properties and neighborhoods, is consistent
          with the Master Plan, and promotes the general
          welfare of the City. This section provides
          standards by which to determine and control
          the physical layout and design to:
          1. Ensure compatibility of land uses and
          structures.
          2. Protect and enhance community property
          values.
          3. Ensure the efficient use of land.
          4. Minimize traffic and safety hazards.
          5. Ensure efficient parking layout.
          6. Minimize environmental impacts.
          7. Incorporate proper stormwater management
          and sustainable design techniques.

     In addition, § 4.5E contains “approval standards” designed to

guide City Officials during the review process.      Section 4.5E

provides in pertinent part:

          In reviewing site plan and design review
          applications,   the   relationship   of   the
          development plan to adopted land use policies
          and the goals and objectives of the Master
          Plan shall be evaluated.    In addition, the
          following     characteristics    shall     be
          considered:
          1. Degree of conformity with the regulations
          of this Ordinance.
          2. Degree of conformity with all applicable
          regulations within the City Code, and the
          goals and policies of the Master Plan.
          3. The location, arrangement, size, design,
          and general site compatibility of buildings,
          lighting, and signs, including:
               a.   Compatibility with, and mitigation
          of, any potential impact upon, adjacent
          property.



                               17
               b.    Site  illumination    designed   and
          installed to minimize adverse impact on
          adjacent properties.
               c.   Signs in accordance with Article 24.
                               . . .
          6. Building design that enhances the design
          quality and character of the surrounding
          community through strategies such as:
               a.   Maintaining   existing    development
          patterns reflected in the intent of the Master
          Plan or other adopted plans, or reflecting
          changes proposed within the Master Plan or
          other adopted plans.
               b. Providing a visible transition in
          height and bulk between higher and lower
          density development.
               c.     Reinforcing      the     prevailing
          orientation to the street.
               d.   Strengthening    the   character   of
          walkable    streets,     intact     residential
          neighborhoods, and other environments for
          which this prevailing character reflects the
          urban design goals of the Master Plan.
               e.   Respecting historic design context.

     Returning to § 21.6.V of the CZO, which contains provisions

devoted exclusively to murals, § 21.6.V.2 sets forth “required

submittals” for a murals permit application as follows:

          a.   Building elevation drawn to scale that
          identifies:
                i. The façade on which the mural is
                proposed.
                ii. The location of existing and proposed
                murals.
                iii. The mural dimensions.
                iv. The height of the mural above grade.
                v. The    building    eave/cornice    and
                roofline.
          b. General drawing and written description of
          the type of mural (painted, mosaic, etc).



                                18
            c. If the mural is not painted directly on a
            wall surface, details showing how the mural is
            affixed to the wall surface.

Finally, “standards” for murals are located in § 21.6.V.3, which

provides:

            a. Murals are considered public art. Murals
            are not permitted to advertise any product,
            service or brand. No off-premise advertising
            is permitted.     Non-commercial messages are
            permitted.
            b.   Mural areas will not be painted on or
            obscure    architectural    features   such  as
            windows, doors (other than egress-only),
            pilasters, cornices, signs required by the
            City Code, or other building trim, feature
            bands, and other recessed or projecting
            features.
            c. Murals with any element that weighs more
            than seven (7) pounds per square foot, or in
            total weighs more than four-hundred (400)
            pounds require structural review and approval
            from the Director of the Department of Safety
            and Permits.
            d.    Building owners are responsible for
            ensuring that a permitted mural is maintained
            in good condition and is repaired in the case
            of vandalism or accidental destruction.
            e.    Muralists   and    building   owners  are
            encouraged to use protective clear top
            coatings, cleanable surfaces, and/or other
            measures that will discourage vandalism or
            facilitate easier and cheaper repair of the
            mural if needed.

     When these provisions are read together, the CZO requires an

applicant to submit a general drawing of his mural for development

plan and design review approval by the Executive Director of the

City Planning Commission and the Design Advisory Committee.   The

purpose of the review process is to assure that the proposed


                                  19
development       is   “harmonious    with    surrounding     properties      and

neighborhoods” and “promotes the general welfare of the City.”                 In

reviewing an application, City officials must consider whether the

proposed design is compatible with adjacent property and “enhances

the design quality and character of the surrounding community,”

such    as   by    “strengthening     the     character”    of     streets   and

neighborhoods and “respecting historic design context.”                  Finally,

the CZO designates “standards” for murals, indicating that murals

may only include non-commercial messages, may not be painted on or

obscure architectural features like windows or doors, may not weigh

more than a certain amount without structural review and approval,

and must be maintained in good condition by the building owner.

       Accordingly, a plain reading of the CZO reveals that the

“development plan and design review approval” process involves a

review of the content of proposed murals.              Because applicants are

required to submit a general drawing of their proposal mural for

“development       plan   and   design      review    approval,”    it    cannot

reasonably be said that City officials do not consider content

when determining whether to approve or deny a permit.                The stated

purpose of the design review and approval process and standards

for approval further lend support to this conclusion.                     Indeed,

City officials cannot determine whether a mural’s design “enhances

the    quality     and    character   of     the     surrounding    community,”

“strengthen[s] the character” of streets and neighborhoods, or

                                       20
“respect[s]    historical      design   context”    without   evaluating    the

content of the proposed mural.               Although the CZO sets forth

“standards” for murals regarding placement, weight, and condition,

these standards do not eliminate City officials’ ability to review

content.     Moreover, notably absent from the CZO is a disclaimer

that content shall not be considered.              Ultimately, because the

drawing submittal requirement cannot be justified by a purpose

other than intended content review, the Court finds that the

plaintiff has plausibly alleged that the murals permit application

process constitutes a content-based regulation of speech.

       This determination implicates strict scrutiny, which requires

the City “to prove that the restriction furthers a compelling

interest and is narrowly tailored to achieve that interest.” Reed,

135 S.Ct. at 2227.      In his complaint, the plaintiff alleges:

             The City has no compelling interest in
             preventing Plaintiff and other property owners
             from commissioning, painting, or installing
             murals on their own properties. Even if the
             City had a compelling interest in regulating
             murals on private property, its regulatory
             scheme is not so narrowly tailored that no
             less restrictive measure would satisfy that
             purported interest.

As indicated by the stated “purpose” for the City’s development

plan   and   design   review    process,     the   regulation   primarily    is

intended to preserve the City’s aesthetic appeal and advance

traffic safety.       The plaintiff contends in his opposition papers


                                        21
that these interests are not compelling.     He further submits that

the   regulation   is   not    narrowly   tailored    because   it   is

overinclusive, as it applies throughout the City and is not limited

to historically designated homes or neighborhoods.        Finally, the

plaintiff contends that the City could protect its interests

through less restrictive means, such as by citing property owners

with zoning violations after they occur, rather than engaging in

advanced review coupled with extensive paperwork and submission

requirements.   Assuming for the purpose of argument, as did the

Supreme Court in Reed v. Town of Gilbert, Ariz., 135 S. Ct. 2218,

2231 (2015), that the interests of preserving aesthetic appeal and

promoting traffic safety are compelling, Reed arguably instructs

that the plaintiff has plausibly alleged that the advanced content

review process is not narrowly tailored to advance these interests.

See id. (“[The Town] has offered only two governmental interests

in support of the distinctions the Sign Code draws: preserving the

Town’s aesthetic appeal and traffic safety.       Assuming for the sake

of argument that those are compelling governmental interests, the

Code’s   distinctions   fail   as    hopelessly    underinclusive.”). 14

Accordingly, Reed mandates a finding that the plaintiff has pleaded




14At best, the appellate literature, dominated by little more than
empty platitudes, seems to say that a review of artwork may never
survive strict scrutiny.       Municipalities are given little
guidance.
                                    22
a    claim    that   §    21.6.V   is   an    unconstitutional    content-based

regulation of speech. 15 9

                                         C.

       The Court next considers whether Morris alleged sufficient

facts to state a claim that § 21.6.V is an unconstitutional prior

restraint of speech under the First Amendment.                   Morris alleges

that this section requires individuals to obtain development plan

and design review approval before installing a mural on their

property and that City officials have unfettered discretion to

approve or deny a permit.

       The case literature is not particularly friendly to the City’s

arguments.        Although prior restraints on speech are not per se

unconstitutional, the Supreme Court has consistently held that any

system       of   prior    restraint     bears    a   heavy   presumption    of

unconstitutionality.         See FW/PBS, Inc. v. City of Dallas, 493 U.S.

215, 225 (1990) (citations omitted).                  Nonetheless, the Fifth

Circuit has recognized, and this Court agrees, that “the precise

boundaries of the constitutional prohibitions on prior restraints

are not well defined.”             Catholic Leadership Coal. of Tex. v.

Reisman, 764 F.3d 409, 437 (5th Cir. 2014). Accordingly, the Court




15The Court emphasizes that the only question before the Court is
whether, under the Federal Rules of Civil Procedure, the plaintiff
has pled sufficient facts to state a constitutional claim.
                                         23
turns to Supreme Court precedent addressing prior restraints in an

attempt to grapple with those shapeless boundaries.

      “First, a scheme that places ‘unbridled discretion in the

hands of a government official or agency constitutes a prior

restraint and may result in censorship.’”                   FW/PBS, Inc., 493 U.S.

at 225-26 (citations omitted); see also Lakewood v. Plain Dealer

Publishing Co., 486 U.S. 750, 769-70 (1988)(invalidating ordinance

allowing mayor to grant or deny permit applications subject to

terms and conditions that he deemed “necessary and reasonable”

because    it    contained    “no     explicit        limits      on      the        mayor’s

discretion”); Shuttlesworth v. Birmingham, 394 U.S. 147, 150-52

(1969) (striking down ordinance authorizing City Commission to

withhold   permits   “guided       only    by    their      own   ideas    of        ‘public

welfare, peace, safety, health, decency, good order, morals or

convenience’”).

      In addition, the Supreme Court has held that three procedural

safeguards are required to ensure that certain prior restraints

are constitutional.      Freedman v. Maryland, 380 U.S. 51, 57-59

(1965).     In    Freedman    v.    Maryland,         the    Court     addressed         the

constitutionality of a state law requiring motion pictures to be

licensed by a censorship board prior to their release.                      Id. at 51-

54.   Recognizing the inherent danger to constitutionally protected

speech associated with this censorship system, the Court held that

the   statute’s    validity    hinged          upon   the     provision         of    three

                                          24
“procedural safeguards,” none of which were satisfied.      Id. at 57-

60.   Subsequently, in FW/PBS, Inc. v. City of Dallas, Justice

O’Connor, along with two other Justices, summarized the Freedman

safeguards as follows:

           (1) any restraint prior to judicial review can
           be imposed only for a specified brief period
           during   which   the  status   quo   must   be
           maintained; (2) expeditious judicial review of
           that decision must be available; and (3) the
           censor must bear the burden of going to court
           to suppress the speech and must bear the
           burden of proof once in court.

493 U.S. at 227.

      More recently, in Thomas v. Chicago Park District, the Supreme

Court held that where a licensing scheme amounts to a content-

neutral time, place, and manner regulation, rather than subject-

matter censorship, the procedural safeguards set forth in Freedman

do not apply.   534 U.S. 316, 322 (2002).   Nonetheless, the Thomas

Court held that content-neutral regulations still must “contain

adequate standards to guide the official’s decision and render it

subject to effective judicial review.”      Id. at 323.     The Court

then determined that the ordinance before it, which required a

permit before conducting an event involving more than fifty people,

passed constitutional muster under this test.    Id. at 317-24.    In

so holding, the Court reasoned that a permit could be denied only

for reasons specified in the ordinance, the licensing body was

required to process applications within twenty-eight days and

                                 25
clearly explain its reasons for any denial, and the grounds for

denial were “reasonably specific and objective,” such that the

decision was not left to the whim of the licensing authority.                    Id.

at 324. The Court also noted that the ordinance’s “narrowly drawn,

reasonable and definite standards” were enforceable on review –-

first by appeal to the head of the licensing authority and then by

writ to state court.          Id.   Accordingly, the Thomas Court suggested

that,   even     where    a     prior   restraint    is   content-neutral,       the

existence of time limits for processing applications should be

considered in determining whether the scheme vests the licensing

official with “unduly broad discretion.”                See id. at 323-24.

      Morris alleges that § 21.6.V requires a property owner to

obtain a permit before installing artwork on the exterior of his

property and therefore constitutes a prior restraint of speech.

He further alleges that it amounts to an unconstitutional prior

restraint      because     it    leaves    City    officials    with   unfettered

discretion to approve or deny an application.                  He adds that the

CZO   contains    no     standards      relevant   to   the   composition   of   an

artistic mural and provides no timeline for the murals-permit

application’s approval.

      The Court turns to the relevant provisions of the CZO to

determine whether the plain language reveals that officials are

left with unbridled discretion.                As previously discussed, § 4.5E

sets forth approval standards for the development plan and design

                                          26
review process. 16    In a nutshell, when determining whether to

approve or deny a murals permit, City officials are tasked with


16   Section 4.5E provides in part:

            In reviewing site plan and design review
            applications,   the   relationship   of   the
            development plan to adopted land use policies
            and the goals and objectives of the Master
            Plan shall be evaluated.    In addition, the
            following     characteristics    shall     be
            considered:
            1. Degree of conformity with the regulations
            of this Ordinance.
            2. Degree of conformity with all applicable
            regulations within the City Code, and the
            goals and policies of the Master Plan.
            3. The location, arrangement, size, design,
            and general site compatibility of buildings,
            lighting, and signs, including:
                 a.   Compatibility with, and mitigation
            of, any potential impact upon, adjacent
            property.
                 b.    Site   illumination   designed   and
            installed to minimize adverse impact on
            adjacent properties.
                 c.   Signs in accordance with Article 24.
                                 . . .
            6. Building design that enhances the design
            quality and character of the surrounding
            community through strategies such as:
                 a.   Maintaining   existing   development
            patterns reflected in the intent of the Master
            Plan or other adopted plans, or reflecting
            changes proposed within the Master Plan or
            other adopted plans.
                 b. Providing a visible transition in
            height and bulk between higher and lower
            density development.
                 c.     Reinforcing     the      prevailing
            orientation to the street.
                                  27
considering whether the design “enhances the quality and character

of the surrounding community,” “strengthen[s] the character” of

the streets and neighborhood, and “respect[s] historical design

context.”       However, the CZO contains no standards regarding the

compositional content of murals to guide officials in the decision-

making process.          Accordingly, the permitting-scheme vests City

officials with discretion to grant or deny a permit based on their

own    ideas    of   what   type   of   content    “enhances    the    quality   or

character of the surrounding community.”                 See Shuttlesworth, 394

U.S.     at    150-52    (striking      down    ordinance     authorizing      City

Commission to withhold permits “guided only by their own ideas of

‘public       welfare,   peace,    safety,     health,    decency,    good    order,

morals    or     convenience’”).        Because     the    plaintiff    has    pled

sufficient facts to support a finding that § 21.6.V vests officials

with unbridled discretion to grant or deny a murals permit, he has

stated a claim that the scheme constitutes an unconstitutional

prior restraint, and the Court need not consider whether the

regulation, at this stage of the case, provides for the Freedman

procedural safeguards.



                    d.   Strengthening   the  character   of
               walkable    streets,    intact    residential
               neighborhoods, and other environments for
               which this prevailing character reflects the
               urban design goals of the Master Plan.
                    e.   Respecting historic design context.

                                         28
                                        V.

      Next, the Court turns to whether Morris has pled sufficient

facts to state a claim that § 21.6.V violates his due process

rights.   Morris alleges that this section violates the Due Process

Clause of the Fourteenth Amendment because it subjects artistic

expression to prior review by unspecified officials using vague,

overbroad, uncabined or nonexistent standards over an indefinite

period of time, with no deadline for City review.         Again, in his

opposition paper, Morris submits that an applicant “cannot know

how the composition of his proposed mural will be assessed.”           In

substance, Morris’ due process claim appears to amount to a void-

for-vagueness challenge.

      The Fourteenth Amendment provides that “[n]o person shall .

. . be deprived of life, liberty, or property without due process

of   law.”    U.S.   Const.   amend.    XIV.   The   Supreme   Court   has

consistently held that “[i]t is a basic principle of due process

that an enactment is void for vagueness if its prohibitions are

not clearly defined.”     City of Mesquite v. Aladdin’s Castle, 455

U.S. 283, 289-90 (1982) (citing Grayned v. City of Rockford, 408

U.S. 104, 108 (1972)) (emphasis added).         The Supreme Court has

also suggested that a law violates due process where its standards

are “too vague to support the denial of an application for a

license.”    See id. at 293 (“We may assume that the definition of

‘connections with criminal elements’ in the city’s ordinance is so

                                   29
vague that a defendant could not be convicted of the offense of

having such a connection; we may even assume, without deciding,

that such a standard is also too vague to support the denial of an

application for a license to operate an amusement center.”).

       In his complaint, Morris alleges that, according to the CZO,

the “‘design review process’ is purportedly ‘intended to promote

orderly development and redevelopment in the City,’ . . . and to

assure that such development ‘occurs in a manner that is harmonious

with   surrounding   properties   and   neighborhood.’”   He   further

alleges that “[t]he CZO’s ‘design review process’ contains no

standards relevant to the composition of an artistic mural nor any

standards sufficiently specific to provide adequate notice to

Plaintiff or other applicants.”    In so doing, Morris has plausibly

alleged that the CZO’s provisions regarding the permit application

process are “too vague to support the denial of an application for

a [murals permit].”     See id.    Accordingly, Morris has stated a

claim that § 21.6.V is unconstitutionally vague under the Due

Process Clause of the Fourteenth Amendment.

                                    VI.

       Finally, the Court considers whether Morris has stated a claim

that § 21.6.V violates equal protection.      Morris alleges that the

murals-permit scheme violates the Equal Protection Clause of the

Fourteenth Amendment on its face because it allows artwork to be

displayed by permit holders, but not by non-permit holders, and as

                                  30
applied to him because the City has selectively enforced the law

against him but not against other non-permit holders.

      The Fourteenth Amendment provides that a State may not “deny

any person within its jurisdiction the equal protection of the

laws.”   Equal protection analysis is triggered when “challenged

government action classifies or distinguishes between two or more

relevant groups.”         Qutb v. Strauss, 11 F.3d 488, 492 (5th Cir.

1993).      The   nature    of   the   right   or    classification   involved

determines which standard of review applies.                  Id.     Where “a

classification disadvantages a ‘suspect class’ or impinges upon a

‘fundamental right,’ the ordinance is subject to strict scrutiny.”

Id.   Pursuant to this standard, an ordinance is constitutional

only if “the classification promotes a compelling governmental

interest and . . . the ordinance is narrowly tailored such that

there are no less restrictive means available to effectuate the

desired end.”     Id. (citations omitted).          Accordingly, “[t]he Equal

Protection Clause requires that statutes affecting First Amendment

interests be narrowly tailored to their legitimate objectives.”

Police Dep't of Chi. v. Mosley, 408 U.S. 92, 101 (1972) (citations

omitted).    Nonetheless, equal protection “does not take from the

States all power of classification.”           Personnel Adm’r of Mass. v.

Feeney, 442 U.S. 256, 271 (1979) (citations omitted).                 In other

words,   “[w]hen    the    basic   classification      is   rationally   based,



                                       31
uneven effects upon particular groups within a class are ordinarily

of no constitutional concern.”      Id.     (citations omitted).

     In this case, § 21.6.V of the CZO distinguishes between permit

holders and non-permit holders, allowing the former to install

murals on the exterior walls of their property and precluding the

latter from doing so.    Accordingly, this statutory classification

infringes upon the freedom of expression under the First Amendment

and triggers strict scrutiny analysis.           Because the Court has

determined that Morris has adequately pled a claim that § 21.6.V

constitutes an unconstitutional content-based regulation and prior

restraint under the First Amendment, he has likewise pled a claim

that this section’s differential treatment of permit and non-

permit   holders   violates   the   Equal    Protection   Clause   of   the

Fourteenth Amendment on its face.

     Morris also raises a “class of one” Equal Protection claim.

To establish a “class of one” Equal Protection claim, a plaintiff

must allege that he “has been intentionally treated differently

from others similarly situated and that there is no rational basis

for the difference in treatment.”        Willowbrook v. Olech, 528 U.S.

562, 564 (2000) (per curiam).

     Morris alleges that the City has selectively enforced the

murals permit requirement against him but not against other non-

permit holders.    To support this allegation, he notes that a mural

was recently painted on the side of the Ogden Museum and that,

                                    32
based upon information and belief, no permit has been issued, and

the owner has not been cited for failing to obtain one.             He also

alleges      that   various   City-owned   buildings,   including   a   fire

station located on Girod Street, bear murals for which he believes

neither permits, nor zoning violations, have been issued.

     The City contends in its motion to dismiss that the two murals

to which Morris points indeed participated in the City’s review

process.      The City directs the Court to a Notice located on the

City’s website, indicating that the Historic District Landmarks

Commission approved the mural located on the side of the Ogden

Museum. 17    However, the plaintiff correctly notes in his opposition

that, pursuant to § 21.6.V.1(b) of the CZO, Commission approval is

only part of the permit scheme, as the Design Advisory Committee

must also review the mural. 18       The plaintiff submits that he has




17 “The Fifth Circuit has determined that courts may take judicial
notice of governmental websites.” In re Katrina Canal Breaches
Consol. Litig., No. 05-4182, 2008 U.S. Dist. LEXIS 86538, at *271
(E.D. La. Sept. 8 2008) (citing Kitty Hawk Aircargo, Inc. v. Chao,
418 F.3d 452, 457 (5th Cir. 2005)). Because this Notice is located
on a government website (https://onestopapp.nola.gov/Documents.
aspx?ObjLabel=Permit&ID=737734), the Court may take judicial
notice of it.
18 Section 21.6.V.1(b) provides:



              Any structure within a local historic district
              or on a historically designated structure
              requires approval of the Historic District
              Landmarks Commission or Vieux Carré Commission
              prior to review by the Design Advisory
              Committee. If the Historic District Landmarks
                                     33
alleged that the Ogden Museum’s mural did not obtain such a permit,

and the City has not shown otherwise.        The Court agrees.

     The City also contends in its motion to dismiss that the mural

located on the Girod fire station obtained approval in accordance

with the CZO, appealing and receiving ultimate approval from the

City Planning Commission after the Executive Director initially

denied the request.    In an attempt to corroborate this contention,

the City directs the Court to a City Planning Commission Staff

Report located on a different City website.              However, Morris

correctly notes in his opposition paper that this Report only

indicates that the Executive Director denied the fire station’s

mural   application   and   that,   on   appeal   to   the   City   Planning

Commission, the Commission also recommended denial.            In response,

the City contends in its reply paper that because the fire station

is government property, the mural located thereon constitutes

government speech, which is not subject to scrutiny under the First

Amendment.   See Pleasant Grove City, Utah v. Summum, 555 U.S. 460,

467 (2009) (“[T]he Government's own speech . . .             is exempt from

First Amendment scrutiny.” (citations omitted)).

     This noisy point-counterpoint notwithstanding, the plaintiff

has pled that he was perhaps treated differently from two non-




           Commission or Vieux Carré Commission does not
           approve the mural, the mural is prohibited.


                                    34
permit    holders,     but   he    has   not   pled    that    such   differential

treatment was “intentional.”             In other words, the plaintiff has

not alleged that the City’s decision to cite him for not having

obtained a murals permit, as required by the CZO, was “irrational

and wholly arbitrary.”        See Willowbrook, 528 U.S. at 565.           Because

the “intent” requirement is crucial to such a claim, the plaintiff

has not stated a “class of one” Equal Protection claim under the

Fourteenth Amendment.

      Accordingly, it is ORDERED: that the plaintiff’s motion to

strike is GRANTED, and the defendant’s motion to dismiss is GRANTED

in part, as to the plaintiff’s “class of one” Equal Protection

claim under the Fourteenth Amendment, and DENIED in part, as to

the      plaintiff’s     claim       that      §      21.6.V    constitutes    an

unconstitutional content-based regulation and prior restraint of

speech in violation of the First Amendment, as well as to the

plaintiff’s Due Process claim and facial challenge under the Equal

Protection Clause of the Fourteenth Amendment.



                                  New Orleans, Louisiana, October 18, 2018


                                         ______________________________
                                              MARTIN L. C. FELDMAN
                                          UNITED STATES DISTRICT JUDGE




                                          35
